DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120. This application discloses and claims only subject matter disclosed in prior application no PCT/CN2017/100792, filed 9/6/2017, and names the inventor or at least one joint inventor named in the prior application. Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. PCT/CN2017/100792 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.





103 rejections
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (JP2009017992A) in view of Changzhou (CN201368136Y). 

With regards to claim 1, Nakai et al discloses a cooking robot fry pan (sautéing machine for food, Title) , comprising a pan body (food containing pan P, Fig. 1) and a stirrer (shaft 46, shaft 79 and blades 84, Fig. 2), wherein shaft bases are symmetrically arranged on the pan body (stopper pin 78 and cover 59, Fig. 2); the shaft bases are composed of shaft sleeves (stopper pin 78 has grip 47 (Fig. 13) and cover 59 has socket 48 (Fig. 8)) and fixing sleeves (stopper pin 78 has clamp mechanism C (Fig. 13) and cover 59 has transmission socket 49 (Fig. 8)); the fixing sleeves are cylinders (mechanism C and transmission socket 49 are shaped to hold cylindrical shaft 46 therefore are cylinder in shape, Fig. 8 and 13); the shaft sleeves are diameter-variable cylindrical bodies (each of grip 47 and socket 48 have notches that would allow to accommodate bigger shafts, Fig. 8 and Fig. 13). 
Nakai et al does not disclose an exterior eave  is arranged at one end of each shaft sleeve; bolt holes are uniformly distributed in the exterior eaves; the shaft sleeves are positioned inside the fixing 
Changzhou teaches a coupler that has an exterior eave is arranged at one end of each shaft sleeve (swelling link 4 has outward flange 4-1, Fig. 4), bolt holes are uniformly distributed in the exterior eaves (holes where bolt 5 fits, Fig. 5), the shaft sleeves are positioned inside the fixing sleeves (swelling link 4 is positioned inside the connecting sleeve 3, Fig. 1 and 5); the exterior eaves of the shaft sleeves are positioned at ports of the fixing sleeves (the outward flanges 4-1 of swelling link 4 are positioned at the endoporous 3-2-1 of connecting sleeve 3, Fig. 1), bolt holes are also uniformly formed in the ports of the fixing sleeves (holes that bolts 5 fit are uniformly formed in endoporous 3-2-1 to create a connection, Fig. 1); the exterior eaves of the shaft sleeves and the fixing sleeves penetrate through bolt holes in a one-to-one correspondence manner through bolts and are fixedly connected (holes that bolts 5 fit are uniformily formed in endoporous 3-2-1 to create a connection, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the shaft sleeve and fixing sleeve of Nakai with the shaft sleeve and fixing sleeve taught by Changzhou to provide high transmission precision and low noise for a shaft motion mechanism. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai and Changzhou as applied to claim 1 above, and further in view of Xinjiang (CN103434022A).

With regards to claim 2, Nakai et al and Changzhou does not teach the fixing sleeves are connected with the pan body in a welded manner. 
teel ring 6 can be fixed on the mixer end wall by the mode of welding, paragraph 0036, lines 1-3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the fixing sleeve of Nakai et al and Changzhou with the welding mode as taught by Xinjiang to provide a robust and mechanically enhanced connection for a shaft fixing mechanism. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al, Changzhou and Xinjiang as applied to claim 2 above, and further in view of Ningbo (CN202496997U).

Nakai et al, Changzhou and Xinjiang does not teach wherein sealing rings are arranged between the shaft sleeves and the fixing sleeves.
Ningbo teaches wherein sealing rings are arranged between the shaft sleeves and the fixing sleeves (sealing rings 7 between hollow rotating shaft 9 and joint body 8, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was to modify the shaft sleeve and fixing sleeve of Nakai et al, Changzhou and Xinjiang with the sealing ring as taught by Ningbo in order to provide a seal for a shaft moving mechanism. 
With regards to claim 3, Ningbo teaches wherein two circles of the sealing rings are available (two sealing rings, Fig. 7).

						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761